Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K/A of GameTech International, Inc. (the “Company”) for the 52 weeks ended October 30, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Scott H. Shackelton, Interim President of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(a) or 78o(d)); and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ SCOTT H. SHACKELTON Scott H. Shackelton Interim President May 30, 2012
